 

Exhibit 10.2

 

[logo1.jpg]

 

MASTER AGREEMENT

 

This Master Agreement (“Agreement”) is made as of June 12, 2009 (the “Effective
Date”) by and between Advaxis, Inc., with a place of business at 675 US Highway
1, Suite 117, North Brunswick, NJ 08902 (hereinafter “Sponsor” or “Advaxis”),
and Numoda Corporation having its principal place of business at 601 Walnut
Street, Philadelphia, PA 19106 USA (hereinafter “Numoda”). When signed by both
parties, this Agreement will set forth the terms and conditions under which
Numoda agrees to provide certain services to Advaxis as set forth herein.

 

Preamble:

 

A.          Advaxis is a life sciences company that is sponsoring human clinical
trials.

 

B.          Numoda is in the business of providing clinical trial services for
the pharmaceutical, medical device and biotechnology industries.

 

C.          Advaxis and Numoda desire to enter into this Agreement whereby
Numoda will perform services to assist Advaxis in the execution of various
Projects as outlined in Project Agreements (as hereinafter defined) which shall
become appended to this Agreement.

 

Agreement:

 

1.0Definitions.

 

1.1“Clinical Protocol” means the document that specifies the testing procedures
and conditions for clinical studies in accordance with applicable regulatory
requirements in the form of Attachment A to the applicable Project Agreement.

 

1.2“Confidential Information” has the meaning specified in Section 8.

 

1.3“Compound” means a new or existing compound that is provided by Advaxis to
Numoda pursuant to a Project Agreement, and which is the subject of the clinical
trial and/or study.

 

1.4“FDA” means the United States Food and Drug Administration or any other
government body or agency that succeeds it.

 

1.5“IND” means an exemption from premarketing approval requirements to study an
Investigational New Drug application under the relevant regulations of the FDA
and equivalent regulatory agencies in the European Union or elsewhere, as
applicable.

 



 



1

 

 

1.6“Clinical Investigator” with respect to any Project shall mean a licensed
physician who is a qualified clinical investigator willing and able, and engaged
by Numoda or Advaxis, in accordance with this Agreement and a Project Agreement
(hereinafter defined), to conduct a clinical investigation of a Compound as set
forth in the Protocol for the Project.

 

1.7“IRB” means an Institution Review Board that complies with the requirements
of Title 21, Part 56 of the U.S. Code of Federal Regulations, as amended,
supplemented or modified from time to time.

 

1.8“Payment Schedule” means the schedule of payments to be made by Advaxis to
Numoda attached to each Project Agreement.

 

1.9“Project” means the clinical evaluation of a compound (including without
limitation a pharmaceutical and a biopharmaceutical) to assess the safety and/or
efficacy of the compound.

 

1.10“Project Agreement” means a separate written individual project agreement
between Advaxis and Numoda, specifying the basic parameters of a Project,
including, without limitation, all applicable Protocols, the Project Specific
Assumptions, the costs and the time period for completing a Project, and, as
applicable, other services to be performed by Numoda for Advaxis.

 

1.11“Project Specific Assumptions” shall mean the Project Specific Assumptions
and Deliverables set forth in the Project Agreement.

 

1.12“Protocol” means the document which specifies the testing procedures and
conditions mutually agreed upon by Advaxis and Numoda, for the performance of a
Project in the form of Attachment A to the applicable Project Agreement, as such
document may be amended from time to time by mutual agreement or as requested by
the FDA or an equivalent regulatory agency in the European Union or elsewhere,
as applicable.

 

1.13“SAE” means an adverse drug experience that is both an “unexpected adverse
drug experience” as defined at 21 CFR 312.32, as amended, supplemented or
modified from time to time, and a “serious adverse drug experience” also as
defined at 21 CFR 312.32, as amended, supplemented or modified from time to
time.

 

1.14“Services” shall mean the services to be provided by Numoda pursuant to this
Agreement and all Project Agreements.

 

1.15“Site” means the investigational site(s) where a Project is conducted
pursuant to a Project Agreement.

 

1.16“Subcontractor” means an entity to which Numoda subcontracts Services
pursuant to Section 3.0 of this Agreement.

 

1.17“Total Professional Fees” shall mean the total professional fees of Numoda
identified in the Payment Schedule to a particular Project Agreement.

 



 

2

 

  

1.18“Transfer of Obligations Form” shall mean an attachment to each Project
Agreement specifying the regulatory obligations to be transferred from Advaxis
to Numoda, which attachment shall provide the information for the required
attachment to Section 13 of FDA Form 1571.

 

1.19“Value-added Supplier Items” shall mean those Services subcontracted by
Numoda with the approval of Advaxis and other project-related items specified in
a Project Agreement, including, for example, meeting and travel expenses,
outside laboratory fees and expenses, site investigator grants and expenses,
equipment and supplies, shipping charges, regulatory expenses and
telecommunication costs. To reflect Numoda’s value added monitoring of these
items, Numoda may add a mark-up on these expenditures if agreed upon and as set
forth in a Project Agreement.

 

2.0Services to be Provided.

 

The Services to be performed by Numoda shall be specified in a Project
Agreement. Any responsibilities retained by Advaxis in a Project Agreement shall
remain the responsibility of Advaxis. To the extent that there are any
inconsistencies or contradictions between the obligations specified in the
applicable Project Agreement and in this Agreement, the Project Agreement shall
control.

 

3.0General Obligations of Numoda.

 

Numoda shall perform the Services in a timely and professional manner and in
accordance with the terms and conditions of this Agreement, an applicable
Protocol, an applicable Project Agreement and all applicable federal, state,
national, regional, and local laws, statutes, ordinances, and regulations,
including without limitation, guidelines issued by the FDA (and equivalent
regulatory agencies in the European Union and elsewhere, as applicable) on the
responsibilities of sponsors, monitors and clinical Investigators and on
informed consents.

 

Numoda may assign responsibility for one or more Services to a Subcontractor,
including but not limited to an affiliate of Numoda, pursuant to a written
agreement between Numoda and the Subcontractor, provided that Numoda notifies
Advaxis in advance of the Services that it proposes to transfer and of the
identity of the third party subcontractor (“Subcontractor”) and obtains
Advaxis’s written approval thereof. Numoda shall ensure that Subcontractors
shall abide by all material terms and conditions of this Agreement and the
applicable Project Agreements, as if a party hereto/thereto, and shall be fully
liable for any failure of any Subcontractor to do so. In addition, the agreement
between Numoda and each Subcontractor shall expressly provide that Numoda shall
have the right to assign all or part of its rights under its agreement with
Subcontractor to Sponsor upon written approval by Sponsor. It is further agreed
that Numoda shall unconditionally assign its rights under its agreement with
Subcontractor to Advaxis upon written request to do so from Advaxis.

 



 

3

 

 

4.0Independent Contractor Relationship.

 

For the purposes of this Agreement, the parties hereto are independent
contractors and nothing contained in this Agreement shall be construed to place
them in the relationship of partners, principal and agent, employer/employee or
joint venturers.

 

5.0Payment of Fees and Expenses.

 

Numoda and Advaxis shall jointly develop a budget and the Payment Schedule for
each Project, which shall be attached to the corresponding Project Agreement,
outlining the timing and payment terms for the Project.

 

Unless otherwise agreed herein, Numoda will invoice Advaxis for the Total
Professional Fees, and Value-added Supplier Items and expenses incurred in
performing the Services in accordance with the Payment Schedule, and Advaxis
shall pay each invoice within thirty (30) days of receipt of such invoice.

 

In the event that taxes or duties of whatever nature are assessed on the Sponsor
by any state, federal, provincial, or foreign government, including, but not
limited to Value Added Tax, then the amount shall either be paid by Sponsor
directly to the taxing authority or added to the Numoda invoice and paid in full
by the Sponsor to Numoda, which will then make remittance to the taxing
authority. Sponsor shall secure and deliver to Numoda any official receipt for
any such taxes paid. In the event that any taxes are paid, for which Numoda may
be eligible for a refund, Numoda agrees to timely apply for such refunds and
remit the refunded amount to Advaxis.

 

Numoda shall send all invoices to the attention of Accounts Payable at the
following address: Advaxis, Inc., 675 Route 1, Suite 117, North Brunswick, NJ
08902 or to such other address as Advaxis may specify in writing. Advaxis shall
make all payments by wire transfer, electronic funds transfer (EFT) or automated
clearinghouse (ACH) payable to: Numoda Corporation. Advaxis will send funds to
Harleysville National Bank, ABA Number: 031911812, Account Name: Numoda
Corporation, Account Number: 1000391803 or to such other account as Numoda may
specify in writing. Should Numoda resort to legal proceedings to collect payment
for Services and pass-through costs rendered to but unpaid by Sponsor, Numoda
shall be entitled, in addition to such other relief as may be granted, to
recover its reasonable attorneys’ fees and costs in such legal proceedings from
Sponsor.

 

6.0Term.

 

This Agreement shall commence on the Effective Date and shall continue for a
period of three (3) years or until terminated by either party in accordance with
Section 20.0 below.

 



 

4

 

 

7.0Change Orders.

 

If Advaxis requests any material changes in the scope of Services specified in a
Project Specific Assumptions, it shall notify Numoda in writing of such changes,
including without limitation, any changes resulting from amendments to the
Protocol. Within fifteen (15) business days of receipt of such notification,
Numoda shall prepare a budget and assumptions reflecting such changes for review
and approval by Advaxis, including an estimate of any resulting adjustment to
the timeline for the performance of the Services. Advaxis shall have fifteen
(15) business days to provide Numoda with written approval of such budget and
assumptions. Following Advaxis’s approval, an executable Change Order Document
setting forth such approved budget and assumptions will be prepared and both
parties will execute such document in a timely manner. If Advaxis does not
approve such budget and assumptions and has not terminated the Project, but
desires the Project to be modified pursuant to the budget and assumptions, the
parties shall negotiate in good faith and use reasonable efforts to agree on
estimates that are commercially reasonable and mutually acceptable. At Advaxis’s
request, Numoda and/or its subcontractors shall continue performing the Services
in accordance with the terms of this Agreement without implementing the
modifications in the budget and assumptions unless and until the parties have
reached agreement regarding any adjustments resulting from the proposed budget
and assumptions. Upon such agreement, the Services shall be modified as agreed
in a Change Order Document.

 

8.0Confidentiality.

 

It is understood that during the course of this Agreement and Project
Agreements, Numoda, and its employees may be exposed to material, documents,
data, information, and Sponsor Property (as defined in Section 9.0 below) that
are confidential and proprietary to Advaxis. All such material, documents, data
and information, written or verbal, tangible or intangible, made available,
developed under this Agreement, disclosed, or otherwise made known to Numoda,
and its employees as a result of Services under this Agreement, whether prior or
subsequent to the execution of any Project Agreement shall be considered
confidential and shall be considered the sole property of Advaxis (hereinafter
“Advaxis Confidential Information”). All information regarding Numoda
operations, methods, and pricing and all Numoda Property (as defined in Section
9.0 below), disclosed by Numoda to Advaxis in connection with this Agreement is
proprietary, confidential information belonging to Numoda (the “Numoda
Confidential Information”, and together with the Advaxis Confidential
Information, is the “Confidential Information”). The receiving party and its
employees shall use the Confidential Information only for purposes of performing
the receiving party’s obligations hereunder. Each party agrees that it will not
reveal, publish or otherwise disclose the Confidential Information of the other
party to any third party without the prior written consent of the disclosing
party. Each party agrees that it will not disclose the terms of this Agreement
to any third party without the written consent of the other party, which shall
not unreasonably be withheld. These obligations of confidentiality and
nondisclosure shall remain in effect for a period of five (5) years after the
completion or termination of this Agreement.

 



 

5

 

 

The foregoing obligations shall not apply to Confidential Information to the
extent that it: (a) is or becomes generally available to the public other than
as a result of a disclosure by the receiving party; (b) becomes available to the
receiving party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing party or was known to the receiving party prior
to its receipt from the disclosing party, as shown by contemporaneous written
evidence; or, (d) is required by law or regulation to be disclosed, provided
that prior to any such intended disclosure the receiving party first notifies
the disclosing party immediately after becoming aware of such requirement and
uses reasonable efforts, at the disclosing party’s request, to obtain a suitable
protective order. In the event of any conflict, contradiction or discrepancy
between the terms of this paragraph and an existing confidential disclosure
agreement between the parties, the terms of the confidential disclosure
agreement will prevail.

 

9.0Ownership and Inventions.

 

All data generated by Numoda as the result of services performed by Numoda under
this Agreement shall be and remain the exclusive property of Sponsor. Any
inventions that may evolve from the data and information described above or as
the result of services performed by Numoda under this Agreement shall belong to
Sponsor and Numoda agrees to assign its rights in all such inventions and/or
related patents to Sponsor (collectively “Sponsor Property”). Notwithstanding
the foregoing, Sponsor acknowledges that Numoda possesses certain inventions,
processes, patents, know-how, trade secrets, improvements, other intellectual
property and assets, including but not limited to analytical methods, procedures
and techniques, procedure manuals, personnel data, financial information,
computer technical expertise and software, which have been independently
developed by Numoda and which relate to its business or operations (collectively
“Numoda Property”). Sponsor and Numoda agree that any Numoda Property or
improvements thereto which are used, improved, modified or developed by Numoda
under or during the term of this Agreement are the sole and exclusive property
of Numoda.

 

10.0Records and Materials.

 

At the completion of the Services by Numoda, all materials, information and all
other data owned by Sponsor, regardless of the method of storage or retrieval,
shall be delivered to Sponsor in such form as is then currently in the
possession of Numoda. Alternatively, at Sponsor’s written request, such
materials and data may be retained by Numoda for Sponsor for a period of one
year or such other time period agreed upon by the parties, or disposed of
pursuant to the written directions of Sponsor.

 

Numoda, however, reserves the right to retain, at its own cost and subject to
the confidentiality provisions herein, copies of all materials that may be
needed to satisfy regulatory requirements or to resolve disputes regarding the
Services. Nothing in this Agreement shall be construed to transfer from Advaxis
to Numoda any FDA or regulatory record-keeping requirements unless such transfer
is specifically provided for in the applicable Transfer of Obligations Form.

 



 

6

 

 

11.0Inspections.

 

Each party shall: a) notify the other party promptly of any governmental or
regulatory inspection or inquiry concerning any study or Project of Advaxis in
which Numoda is providing Services, including, but not limited to, inspections
of investigational Sites or laboratories; b) forward to the other party copies
of any correspondence from any regulatory or governmental agency relating to
such a study or Project, including, but not limited to, U.S. FDA Form 483
notices, and any refusal to file, rejection or warning letters, even if they do
not specifically mention the other party; and, c) obtain the written consent of
the other party, which will not unreasonably be withheld, before referring to
the other party or any of its affiliates in any regulatory correspondence. Where
reasonably practicable, each party will be given the opportunity to have a
representative present during any regulatory inspection. Each party, however,
acknowledges that it may not direct the manner in which the other party fulfils
its obligations to permit inspection by governmental entities. Each party agrees
that, during an inspection by any regulatory authority concerning any study or
Project of Advaxis in which Numoda is providing Services, it will not disclose
information and materials that are not required to be disclosed to such agency,
without the prior consent of the other party, which shall not be unreasonably
withheld. Such information and materials includes, but are not limited to, the
following: 1) financial data and pricing data (including, but not limited to,
the Budget and Payment Schedule); 2) sales data (other than shipment data); and,
3) personnel data (other than data as to qualification of technical and
professional persons performing functions subject to regulatory requirements).

 

During the term of this Agreement, Numoda will permit Advaxis’s representatives
unless such representatives are competitors of Numoda, to examine or audit the
work performed hereunder and the facilities at which the work is conducted upon
reasonable advance notice during regular business hours to determine that the
Project assignment is being conducted in accordance with the agreed task and
that the facilities are adequate. All information disclosed, revealed to or
ascertained by Advaxis in connection with any such audit or examination or in
connection with any correspondence between Numoda and any regulatory authorities
(including any FDA Form 483 notices) shall be deemed to constitute Numoda
Confidential Information for purposes of this Agreement. Prior to any such
examination or audit, Advaxis shall obtain confidentiality agreements from such
representatives that are agreeable to Numoda. Advaxis shall reimburse Numoda for
its reasonable expenses associated with any inspection, audit or investigation
relating to the Services (“Inspection”) instigated by Advaxis, unless such
Investigation finds that Numoda breached this Agreement or any applicable law or
regulation.

 

12.0Relationship with Investigators.

 

The parties acknowledge and agree that Investigators shall not be considered the
employees, agents, or subcontractors of Numoda or Advaxis and that Investigators
shall exercise their own independent medical judgment. Numoda responsibilities
with respect to Investigators shall be limited to those responsibilities
specifically set forth in this Agreement.

 



 

7

 

 

If Numoda will be paying Investigators on behalf of Advaxis, the parties will
agree in the Payment Schedule as to a schedule of amounts to be paid to
investigators (“Investigator Pay Schedule”). Advaxis acknowledges and agrees
Numoda will only pay Investigators from advances or pre-payments received from
Advaxis for Investigators’ services, and that Numoda will not make payments to
Investigators prior to receipt of sufficient funds from Advaxis. Advaxis further
acknowledges and agrees that payments for Investigators’ services are expenses
payable to third parties and are separate from payments for Numoda Services.
Advaxis agrees that it will not withhold Investigator payments except to the
extent that it has reasonable questions about the services performed by a
particular Investigator.

 

13.0Third Party Indemnifications and Agreements .

 

If any Investigative Sites or any other third parties, including, but not
limited to, Data Safety Monitoring Boards, independent laboratories, Advisory
Boards, or End Point Adjudication Committees (collectively, “Third Parties”),
request an indemnification for loss or damage caused by Advaxis’s Project, then
Advaxis shall provide such indemnification directly to the Third Party.

 

14.0Insurance.

 

Each party will maintain, for the duration of this Agreement, insurance in an
amount reasonably adequate to cover its obligations hereunder.

 

15.0Conflict of Agreements.

 

Numoda represents to Advaxis that it is not a party to any agreement that would
prevent it from fulfilling its obligations under this Agreement and that during
the term of this Agreement, Numoda agrees that it will not enter into any
agreement to provide services that would in any way prevent it from providing
the Services contemplated under this agreement. Advaxis agrees that it will not
enter into an agreement with a third party that would alter or affect the
regulatory obligations delegated to Numoda pursuant to this Agreement without
the written consent of Numoda, which consent will not be unreasonably withheld.

 

16.0Publication; Non-Solicitation.

 

Project results may not be published or referred to, in whole or in part, by
Numoda, or its subcontractors without the prior express written consent of the
Sponsor. Neither party will use the other party’s name in connection with any
publication or promotion without the other party’s prior, written consent. Each
party agrees to not induce or attempt to induce, directly or indirectly, any
employee of the other party to terminate his or her employment and work for that
party.

 

17.0Limitation of Liability.

 

Neither party to this agreement, nor their affiliates, nor any of their
directors, officers, employees, subcontractors or agents shall have any
liability to the other party of any type (including, but not limited to,
contract, negligence, and tort liability), for any loss of profits, opportunity
or goodwill, or any type of special, incidental, indirect, or consequential
damage or loss in connection with or arising out of this Agreement or a Project
Agreement, except to the extent that such liabilities are determined to have
resulted from the reckless or willful misconduct of a party.

 



 

8

 

  

18.0Indemnification.

 

Each party to this Agreement shall indemnify, defend and hold harmless the other
party and its directors, officers, employees and agents (each, an “Indemnified
Party”), from and against any and all losses, damages, liabilities, reasonable
attorney fees, court costs, and expenses (collectively “Losses”), joint or
several, resulting or arising from any third party claims, actions, proceedings,
investigations or litigation relating to or arising from or in connection with
this Agreement or a Project Agreement (including, without limitation, any Losses
arising from or in connection with any study, test, product or potential product
to which this Agreement relates) to the extent such Losses are determined to
have been solely caused by that party’s negligence or misconduct.

 

19.0Indemnification Procedure.

 

Indemnified Party shall give the indemnifying party to this Agreement prompt
notice of any such claim or lawsuit (including a copy thereof) served upon it
and shall fully cooperate with the indemnifying party and its legal
representatives in the investigation of any matter the subject of
indemnification. Indemnified Party shall not unreasonably withhold its approval
of the settlement of any claim, liability, or action covered by this
Indemnification provision.

 

20.0Termination.

 

(a)         Termination for Material Breach. A party may terminate this
Agreement if the other party materially breaches this Agreement and such
breaching party fails to cure the breach, or implement a plan of action that is
mutually acceptable to the parties to cure such breach, within thirty (30) days
after receipt of written notice from the non-breaching party specifying in
detail the nature of the breach; provided, however that any such plan of action
shall include a timeline for completion of activities under such plan to cure
such breach and if the breaching party fails to meet such timeline, the
non-breaching party may terminate this Agreement immediately upon written notice
to the breaching party.

 

(b)         Termination for Good Cause. If accumulating evidence from the
Project causes significant concern about the safety or efficacy of the Compound
in subjects, or safety of the procedures required under the Protocol, either
party may immediately suspend activities hereunder and terminate this Agreement.
Such termination shall be effective immediately upon notification of the other
party by telephone, which shall then be followed by written confirmation.
Advaxis may terminate this Agreement for good cause immediately upon written
notice to Numoda. Good cause shall include identification of any medical risk to
Project participants, a showing that the Compound is not effective, or receipt
of notice of regulatory action by the FDA (or any equivalent oversight body in a
country other than the United States) terminating or suspending the Project.

 



 

9

 

 

(c)         Termination Consequences. If this Agreement is terminated, other
than for Numoda’s material breach pursuant to Section 20(a), Advaxis shall pay
Numoda, within thirty (30) days of receipt by Advaxis of an itemized invoice
detailing the charges, for all Services performed in accordance with this
Agreement and reimburse Numoda for all costs and expenses incurred in performing
those Services, including all non-cancellable costs incurred prior to
termination but paid after the termination date. Advaxis shall pay for all the
work actually performed in accordance with this Agreement, even if the parties’
original payment schedule spreads-out payments for certain services or defers
payments for certain services until the end of the Project. If payments are unit
or milestone based, and this Agreement is terminated after costs have been
incurred toward achieving portions of one or more incomplete units or
milestones, Advaxis will pay reasonable fees to Numoda for actual work performed
toward those incomplete units or milestones up to the date of termination, in
addition to paying for completed units or milestones.

 

Upon any termination of this Agreement, the following shall also apply: (1)
Numoda shall promptly refund to Advaxis any payments made by Advaxis for
services not performed by Numoda, (2) Numoda shall, upon Advaxis’s request,
return or destroy the Compound and Advaxis’s Confidential Information, except
that Numoda shall retain copies as required by applicable law, and (3) subject
to mutually agreed upon terms and conditions, both parties shall continue
activities under this Agreement solely as deemed necessary by mutual agreement
of the parties based on reasonable medical judgment to protect the health of
subjects participating in the Project.

 

21.0Relationship with Affiliates.

 

Advaxis agrees that Numoda may use the Services of its corporate affiliates to
fulfill Numoda’s obligations under this Agreement or a Project Agreement. Any
Affiliate so used shall be subject to all of the terms and conditions applicable
to Numoda under this Agreement and entitled to all rights and protections
afforded Numoda under this Agreement. The term “Affiliate” shall mean all
entities Controlling, Controlled by or under common Control with Numoda. The
term “Control” shall mean the ability to vote fifty percent (50%) or more of the
voting securities of any entity or otherwise having the ability to influence and
direct the polices and direction of an entity.

 

22.0Cooperation; Sponsor Delays; Disclosure of Hazards.

 

Each party to this Agreement shall forward to the other party in a timely manner
all documents, materials and information in that party’s possession or control
necessary for the other party to comply with its obligations under this
Agreement. Neither party shall be liable to the other party nor be deemed to
have breached this Agreement, for errors, delays or other consequences arising
from the other party’s failure to timely provide documents, materials or
information or to otherwise cooperate with that party in order for it to timely
and properly perform its obligations, and any such failure by the other party
shall automatically extend any timelines affected by a time period reasonably
commensurate to take into account such failure.

 



 

10

 

 

 

23.0Force Majeure.

 

In the event either party shall be delayed or hindered in or prevented from the
performance of any act required hereunder by reasons of strike, lockouts, labor
troubles, inability to procure materials or services, failure of power or
restrictive government or judicial orders or decrees, riots, insurrection, war,
Acts of God, inclement weather or other reason or cause beyond that party’s
control, then performance of such act (except for the payment of money owed)
shall be excused for the period of such delay.

 

24.0Notices and Deliveries.

 

Any notice required or permitted to be given hereunder by either party hereunder
shall be in writing and shall be deemed given on the date received if delivered
personally or by a reputable overnight delivery service, or three (3) days after
the date postmarked if sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses:

 

24.1If to Numoda: Numoda Corporation, 601 Walnut Street, 9th Floor,
Philadelphia, PA 19106 USA. Any notices of a legal nature, in order to be
effective, will be copied to Numoda General Counsel at the above address.

 

24.2If to Advaxis: Advaxis, Inc., 675 US Highway 1, Suite 117, North Brunswick,
NJ 08902, Attention: Dr. John Rothman.

 

If Advaxis delivers, ships, or mails materials or documents to Numoda, or
requests that Numoda deliver, ship, or mail materials or documents to Advaxis or
to third parties, then the expense and risk of loss for such deliveries,
shipments, or mailings shall be borne by Advaxis. Advaxis agrees to provide
Numoda with an overnight delivery service account number billed to Advaxis, for
this purpose. Numoda disclaims any liability for the actions or omissions of
third-party delivery services or carriers.

 

25.0Foreign Currency Exchange.

 

The currency to be used for invoice and payment shall be U.S. dollars. If Numoda
incurs Value-added Supplier Items and expenses in a currency other than U.S.
dollars, then Advaxis shall reimburse Numoda for the actual costs that Numoda
paid to the foreign vendor.

 

26.0Binding Agreement and Assignment.

 

This Agreement shall be binding upon and inure to the benefit of Advaxis and
Numoda and their respective successors and permitted assigns. Except as stated
above in Sections 13 and 21, neither party may assign any of its rights or
obligations under this Agreement to any party without the express, written
consent of the other party.

 



 

11

 

 

 

27.0Choice of Law, Waiver and Enforceability.

 

This Agreement shall be construed, governed, interpreted, and applied in
accordance with the laws of Pennsylvania, USA, exclusive of its conflicts of law
provisions. The failure to enforce any right or provision herein shall not
constitute a waiver of that right or provision. Any waiver of a breach of a
provision shall not constitute a waiver of any subsequent breach of that
provision. If any provisions herein are found to be unenforceable on the grounds
that they are overly broad or in conflict with applicable laws; it is the intent
of the parties that such provisions be replaced, reformed or narrowed so that
their original business purpose can be accomplished to the extent permitted by
law, and that the remaining provisions shall not in any way be affected or
impaired thereby.

 

28.0Survival.

 

The rights and obligations of Advaxis and Numoda, which by intent or meaning
have validity beyond such termination (including, but not limited to, rights
with respect to inventions, confidentiality, discoveries and improvements,
indemnification and liability limitations) shall survive the termination of this
Agreement.

 

29.0Entire Agreement, Headings and Modification.

 

This Agreement contains the entire understandings of the parties with respect to
the subject matter herein, and supersedes all previous agreements (oral and
written), negotiations and discussions. The descriptive headings of the sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any provision hereof. Any modifications to
the provisions herein must be in writing and signed by the parties.

 

IN WITNESS WHEREOF, the parties hereto through their duly authorized officers on
the date(s) set forth below have executed this Agreement.

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

Advaxis, Inc   Numoda Corporation       By:

/s/ John Rothman

  By:

/s/ Mary Schaheen

(Signature)   (Signature)

 

Print Name:

John Rothman

  Print Name:

Mary Schaheen

 

Title: 

Exec. VP: Science & Operations

  Title: 

Chief Executive Officer

 

Date:  June 19, 2009   Date:  June 19, 2009

 



 



12

